                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DAVID PANNELL,

                     Petitioner,

                     v.                           CAUSE NO.: 3:18-CV-845-JD-MGG

 WARDEN,

                     Respondent.

                                OPINION AND ORDER

       David Pannell, a prisoner without a lawyer, filed a habeas corpus petition

challenging the prison disciplinary hearing where a disciplinary hearing officer (DHO)

found him guilty of Threatening in violation of Indiana Department of Correction

offense B-213 and sanctioned him with the loss of 30 days earned credit time on May 2,

2018, under case number ISP 16-06-172. ECF 1. The Warden filed a motion to dismiss

the petition because, “the sanctions affecting the duration of his custody have been

vacated and thus there is no longer a live case or controversy.” ECF 19 at 2. Pannell

agrees the sanctions have been vacated, but argues the voluntary cessation exception

applies because “as a general rule, voluntary cessation of allegedly illegal conduct does

not deprive the tribunal of power to hear and determine the case, i.e., does not make the

case moot.” Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979) (quotation marks and

citation omitted).

       However, that exception does not apply here because the respondent has not

ceased illegal conduct. To the extent there was any illegal conduct, it was completed
long ago when his prison disciplinary hearing ended. What has happened here is the

respondent conceded and gave Pannell all the relief he could have obtained had he won

this case. Pannell objects that his prison disciplinary hearing has been scheduled for re-

hearing and he could be denied due process. The re-hearing is permissible because the

Double Jeopardy Clause does not apply in prison disciplinary cases. See Meeks v.

McBride, 81 F.3d 717, 722 (7th Cir. 1996). That is to say, he could have been re-charged

with this same offense even if this case were litigated to a final judgment. As for the

possibility that he will be denied due process again, it was never determined he was

denied due process in the prior disciplinary proceeding – and it is mere conjecture he

will be denied due process in the future.

       A prison disciplinary action can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). “Section 2254 is the appropriate remedy only

when the prisoner attacks the fact or duration of custody.” Sylvester v. Hanks, 140 F.3d

713, 714 (7th Cir. 1998) (quotation marks omitted). Here, this disciplinary hearing has no

longer extended the duration of Pannell’s confinement. Therefore his continued efforts

to challenge it cannot alter the fact or duration of his confinement.

       If Pannell wants to appeal this decision, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3), an appeal in this case

could not be taken in good faith. Nevertheless, if he files a notice of appeal, he may ask


                                             2
the United States Court of Appeals for leave to proceed in forma pauperis by filing a

motion with the Circuit Court along with a copy of this order demonstrating that he has

already been denied leave to proceed in forma pauperis by the District Court.

      For these reasons, the court:

      (1) GRANTS the motion to dismiss (ECF 19);

      (2) DIRECTS the clerk to close this case; and

      (3) DENIES David Pannell leave to proceed in forma pauperis on appeal.

      SO ORDERED on March 25, 2020


                                                  /s/JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
